               Case 1:18-cv-02795-CKK Document 19 Filed 02/21/19 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,


               Plaintiff,

                      v.

$37,564,565.25 in ACCOUNT NUMBER                              Civil Action No. 1:18-cv-02795 (CKK)
XXXXXXXX9515 AT MORGAN STANLEY,
IN THE NAME OF ANICORN LLC;

$21,113.21 in ACCOUNT NUMBER
XXXXXX9537 AT WELLS FARGO, N.A., IN
THE NAME OF ARTEMUS GROUP, LLC;

$25,002,568.63 in ACCOUNT NUMBER
XXXXXX1078 AT CITIBANK, IN THE
NAME OF HIGGINBOTHAM LAW P.C.; and

$11,314,205.00 in ACCOUNT NUMBER
XXXXXX9974 AT CITIBANK, IN THE
NAME OF HIGGINBOTHAM LAW P.C.;

               Defendants in rem.


            AFFIDAVIT IN SUPPORT OF DEFAULT FOR ASSETS IDENTIFIED IN
                    PARAGRAPHS 3(c) & 3(d) OF THE COMPLAINT

          1.       I am an attorney of record for the Plaintiff, the United States of America, in the

   above-captioned case.

          2.       This declaration is executed by me in accordance with Rule 55(a) of the Federal

   Rules of Civil Procedure, for the purpose of enabling the plaintiff to obtain an entry of default

   against the defendant assets held in the name of Higginbotham Law P.C. (identified in

   paragraphs 3(c) and 3(d) of the Verified Complaint for Forfeiture in rem) (hereinafter

   “Defendant Assets C and D”), as no potential claimants have claimed an interest in these assets

   nor otherwise defended the action.

                                                        1
            Case 1:18-cv-02795-CKK Document 19 Filed 02/21/19 Page 2 of 4




       3.       The United States commenced this forfeiture action in rem against the defendant

property by filing a verified complaint for forfeiture on November 30, 2018. See Dkt. No. 1.

       4.       At the time of the filing of the verified complaint, the defendants were in the

custody of the United States Marshal Service. On December 4, 2018, warrants for arrest in rem

were issued for the defendant property. Dkt. No. 5. On January 29, 2019, the warrants of arrest

in rem were served on the defendants. See Dkt. No. 16.

       5.       The United States gave notice of this action to all known potential claimants,

pursuant to the procedures set forth in Rule G(4) of the Supplemental Rules for Admiralty Or

Maritime Claims and Asset Forfeiture Actions. Supplemental Rule G(4)(b) requires the

government to “send notice of the action and a copy of the complaint to any person who

reasonably appears to be a potential claimant.” FED. R. CIV. P. SUPP. R. G(4)(b).

       6.       The United States identified nine known potential claimants. On or about

December 3, 2018, the United States served direct notice on the known potential claimants via

Certified Mail, Return Receipt and Federal Express (no signature required). Only three of the

known potential claimants—Prakazrel Michel (“Michel”), Anicorn, LLC (“Anicorn”), and

Artemus Group, LLC (“Artemus”)—timely filed a claim as to assets other than Defendant

Assets C and D. In accordance with Supplemental Rule G(5), the time for known potential

claimants to file a claim in this action to Defendant Assets C and D expired on January 7, 2019.

To date, no person or entity has filed a claim with respect to Defendant Assets C and D.

       7.       Supplemental Rule G(4)(a) also requires the United States to publish notice of the

forfeiture “to an official internet government forfeiture site for at least 30 consecutive days.”

FED. R. CIV. P. SUPP. R. G(4)(a)(iv)(C). On December 7, 2018, the United States began posting

such notice on an internet site, http://www.forfeiture.gov, for 30 consecutive days. In

accordance with Supplemental Rule G(5), all interested parties who did not receive direct notice

                                                      2
             Case 1:18-cv-02795-CKK Document 19 Filed 02/21/19 Page 3 of 4




were required to file a claim no later than 60 days after the first day of publication of notice on

an official internet forfeiture site, and answer within 21 days thereafter. In the instant case, the

time to file a claim for all interested persons who did not receive direct notice expired on

February 5, 2019. See FED. R. CIV. P. SUPP. R. G(5)(a)(ii)(B); Decl. Publication, Dkt. No. 17.

Other than Michel, Anicorn, and Artemus, no other person or entity has filed a claim in the

instant action to date.

        8.       No party may contest the United States’ allegation that Defendant Assets C and D

are subject to forfeiture, because: (1) no claims have been filed with respect to Defendant Assets

C and D; (2) the time for filing a claim has expired, and no extensions of time were given; (3) no

person who reasonably appeared to be a potential claimant to Defendant Assets C and D is an

infant or incompetent person; and (4) no potential claimant to Defendant Assets C or D is

presently engaged in military service, within the meaning of the Service members’ Civil Relief

Act of 2003.

        9.       Pursuant to Title 28, United States Code, Section 1746(2), I declare under penalty

of perjury that the foregoing is true and correct.

        10.      Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, the Clerk of Court

is requested to enter Default against Defendant Assets C and D, and all parties that might have

an interest in them.

                                                 ***




                                                       3
         Case 1:18-cv-02795-CKK Document 19 Filed 02/21/19 Page 4 of 4




       11.    Executed this 21st day of February, 2019, by undersigned counsel for plaintiff,

the United States of America.



                                            Respectfully submitted,

                                            DEBORAH CONNOR
                                            Chief, Money Laundering &
                                                   Asset Recovery Section


                                            /s/ Rebecca A. Caruso            a
                                            Woo S. Lee
                                            Deputy Chief
                                            Joshua L. Sohn
                                            Rebecca A. Caruso
                                            Trial Attorney
                                            Money Laundering & Asset Recovery Section
                                            1400 New York Avenue, N.W., 10th Floor
                                            Washington, D.C. 20005
                                            (202) 514-1263

                                            Counsel for Plaintiff

                                            UNITED STATES OF AMERICA




                                                  4
